 1
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT
 7
                           CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    DANIEL M. DAVIS,                                Case No. CV 19-3575-DOC (KK)
11                               Petitioner,
                                                      ORDER DISMISSING ACTION FOR
12                         v.                         LACK OF SUBJECT MATTER
                                                      JURISDICTION
13    FILIPE MARTINEZ, JR., Warden,
14                               Respondent.
15
16
17                                               I.
18                                    INTRODUCTION
19         Petitioner Daniel M. Davis (“Davis”) has filed a Petition for Writ of Habeas
20   Corpus by a Person in Federal Custody (“Petition”) pursuant to 28 U.S.C. § 2241
21   challenging his 2009 conviction and sentence in the United States District Court for
22   the District of Idaho (“District of Idaho”). As discussed below, the Court dismisses
23   this action without prejudice for lack of subject matter jurisdiction.
24                                              II.
25                                      BACKGROUND
26         On June 19, 2008, Davis pled guilty to possession of material involving the
27   sexual exploitation of minors in violation of 18 U.S.C. § 2252(a)(4) in the District of
28
 1   Idaho. See USA v. Davis, 1:07-cr-0025-ELJ-1 (D. Idaho, filed Oct. 10, 2007).1 On
 2   February 9, 2009, Petitioner was sentenced to 168 months in prison and a lifetime of
 3   supervised release. ECF Docket No. (“Dkt.”) 1, Pet. at 2.
 4          On December 26, 2012, Davis filed a motion to vacate his 2009 conviction and
 5   sentence pursuant to 28 U.S.C. § 2255 (“Section 2255”) in the District of Idaho. See
 6   USA v. Davis, 1:12-cv-00646-EJL (D. Idaho, filed Dec. 26, 2012), dkt. 1.
 7          On May 2, 2016, while Davis’ Section 2255 motion was pending in the District
 8   of Idaho, Davis filed a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. §
 9   2241 (“Section 2241”) in this Court, challenging his 2009 sentence. See Davis v.
10   Langford, 2:16-cv-03552-DOC-KK, dkt. 1. On June 27, 2016, the Court dismissed
11   the petition for lack of jurisdiction because the petition was a second and successive
12   Section 2255 motion disguised as a Section 2241 motion. Id., dkt. 6.
13          On November 1, 2016, the District of Idaho denied Davis’ Section 2255
14   motion. Davis, 1:12-cv-00646-EJL, dkts. 48, 49. On December 8, 2016, Davis
15   requested permission from the United States Court of Appeals for the Ninth Circuit
16   (“Ninth Circuit”) to appeal the District of Idaho’s decision. See id., dkt. 52. On
17   February 13, 2017, the Ninth Circuit denied the request. Id., dkt. 55.
18          On March 28, 2019, Davis, who is currently incarcerated at Federal
19   Correctional Institute in Lompoc, California, constructively filed2 the instant pro se
20   Petition pursuant to Section 2241 again challenging his 2009 conviction and sentence.
21   Dkt. 1, Pet. at 1. Davis raises four claims: (1) “[Davis] is actually innocent of the
22
23   1       A court “may take judicial notice of matters of public record,” including of
     “proceedings and filings” in other cases and “in other courts, both within and without
24   the federal judicial system, if those proceedings have a direct relation to matters at
     issue.” Lee v. City of Los Angeles, 250 F.3d 668, 689 (9th Cir. 2001) (citations and
25   internal quotation marks omitted); United States ex rel. Robinson Rancheria Citizens
     Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992) (citations and internal
26   quotation marks omitted).
27
     2       Under the “mailbox rule,” when a pro se prisoner gives prison authorities a
     pleading to mail to court, the Court deems the pleading constructively filed on the
28   date it is signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation
     omitted).
                                                  2
 1   allegations used to impose an upward departure”; (2) “[t]he guilty plea was involuntary
 2   and the conviction is unconstitutional”; (3) “[t]he district court was without
 3   jurisdiction to impose the sentence”; and (4) “[t]he adjudication of [Davis’] Section
 4   2255 [motion] was procedurally defective, denying [Davis] the opportunity to fully
 5   litigate his claims for relief”. Id. at 3-4.
 6          On May 17, 2019, the Court issued an Order to Show Cause why this action
 7   should not be dismissed for lack of jurisdiction (“OSC”). Dkt. 3. On May 28, 2019,
 8   Davis constructively filed a Response to the OSC. Dkt. 4.
 9                                                  III.
10                                          DISCUSSION
11             THIS COURT LACKS SUBJECT MATTER JURISDICTION
12   A.     APPLICABLE LAW
13          A petitioner challenging “the manner, location, or conditions of a sentence’s
14   execution” must file a petition for writ of habeas corpus under Section 2241 in the
15   custodial court. Harrison v. Ollison, 519 F.3d 952, 956 (9th Cir. 2008). On the other
16   hand, Section 2255 “provides the exclusive procedural mechanism by which a federal
17   prisoner may test the legality of detention.” Lorentsen v. Hood, 223 F.3d 950, 953
18   (9th Cir. 2000). A petitioner challenging “the legality of his sentence” must file a
19   motion to vacate his sentence under Section 2255 and “[Section] 2255 motions must
20   be heard in the sentencing court.” Hernandez v. Campbell, 204 F.3d 861, 864-65 (9th
21   Cir. 2000).
22          There is, however, an exception to this general rule that a Section 2255
23   challenge to the legality of detention must be filed in the sentencing court. Under the
24   “escape hatch” of Section 2255, a federal prisoner may challenge the legality of
25   detention in the custodial court if, and only if, the remedy under Section 2255 in the
26   sentencing court is “inadequate or ineffective to test the legality of his detention.” 28
27   U.S.C. § 2255(e); Stephens v. Herrera, 464 F.3d 895, 897 (9th Cir. 2006). A prisoner
28   may file under Section 2255’s escape hatch in the custodial court “when the prisoner
                                                     3
 1   ‘(1) makes a claim of actual innocence, and (2) has not had an unobstructed
 2   procedural shot at presenting that claim.’” Marrero v. Ives, 682 F.3d 1190, 1192 (9th
 3   Cir. 2012) (quoting Stephens, 464 F.3d at 898).
 4          With respect to the first prong of Section 2255’s escape hatch, an actual
 5   innocence claim requires a petitioner to “demonstrate that, in light of all the evidence,
 6   it is more likely than not that no reasonable juror would have convicted him.”
 7   Stephens, 464 F.3d at 898 (citing Bousley v. United States, 523 U.S. 614, 118 S. Ct.
 8   1604, 140 L. Ed. 2d 828 (1998)). With respect to the second prong of Section 2255’s
 9   escape hatch, whether the petitioner has not had an “unobstructed procedural shot”
10   at presenting his actual innocence claim, the Court must consider: “(1) whether the
11   legal basis for petitioner’s claim did not arise until after he had exhausted his direct
12   appeal and first [Section] 2255 motion; and (2) whether the law changed in any way
13   relevant to petitioner’s claim after that first [Section] 2255 motion.” Alaimalo v.
14   United States, 645 F.3d 1042, 1047 (9th Cir. 2011) (internal quotation marks omitted).
15   B.     ANALYSIS
16          Here, Davis does not challenge “the manner, location, or conditions of a
17   sentence’s execution.” See Harrison, 519 F.3d at 956. Rather, Davis appears to
18   challenge the legality of his 2009 conviction and sentence. See Dkt. 1, Pet. Thus,
19   Davis cannot proceed in this Court, the custodial court, unless Section 2255’s “escape
20   hatch” provision applies. See Lorentsen, 223 F.3d at 953.
21          Davis does not meet the second prong of Section 2255’s escape hatch. Davis
22   fails to establish he lacked an unobstructed procedural shot at presenting his claim.
23   See Alaimalo, 645 F.3d at 1047. The legal bases for Davis’ claims arose before he
24   filed his Section 2255 motion in the District of Idaho and the law has not changed in
25   any way relevant to Davis’ claims after that Section 2255 motion. See id. Moreover,
26   the fact that Davis may be barred from filing a second and successive Section 2255
27   motion in the District of Idaho does not render Section 2255 inadequate or
28   ineffective. See Ivy v. Pontesso, 328 F.3d 1057, 1059 (9th Cir. 2003) (analyzing the
                                                  4
 1   Section 2255’s escape hatch “is narrow,” and its “remedy is not inadequate or
 2   ineffective merely because § 2255’s gatekeeping provisions prevent the petitioner
 3   from filing a second or successive petition.” (internal quotation marks omitted));
 4   Stephens, 464 F.3d at 898 (“[T]he general rule in [the Ninth Circuit] is that the ban on
 5   unauthorized second or successive petitions does not per se make § 2255 inadequate
 6   or ineffective”); Reed v. Matevousian, No. 1:15-cv-01019-SKO HC, 2016 WL
 7   7374586, at *3 (E.D. Cal. Dec. 20, 2016) (citing Aronson v. May, 85 S. Ct. 3, 5, 13 L.
 8   Ed. 2d 6 (1964)) (“The remedy under § 2255 usually will not be deemed inadequate or
 9   ineffective merely because a prior § 2255 motion was denied or because a remedy
10   under § 2255 is procedurally barred.”). Davis, therefore, fails to meet the second
11   prong of Section 2255’s escape hatch. Harrison, 519 F.3d at 959.
12         Hence, the Petition seeking to challenge Davis’ 2009 conviction and sentence is
13   a second and successive Section 2255 motion disguised as a Section 2241 motion.
14   Thus, this Court lacks jurisdiction over the Petition. See Hernandez, 204 F.3d at 864-
15   65.
16                                             IV.
17                                          ORDER
18         IT IS THEREFORE ORDERED this action is DISMISSED without
19   prejudice to Davis seeking permission from the United States Court of Appeals for
20   the Ninth Circuit to file a second and successive Section 2255 motion in the District
21   of Idaho.
22
23   Dated: June 6, 2019
24                                           HONORABLE DAVID O. CARTER
                                             United States District Judge
25
     Presented by:
26
27
     KENLY KIYA KATO
28   United States Magistrate Judge
                                                5
